     Case 2:19-cv-05752-CJC-JEM Document 28 Filed 09/23/20 Page 1 of 2 Page ID #:317



1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    JON ANDREW GOETZ,                           )    Case No. CV 19-5752-CJC (JEM)
                                                  )
12                        Petitioner,             )
                                                  )    ORDER ACCEPTING FINDINGS AND
13                 v.                             )    RECOMMENDATIONS OF UNITED
                                                  )    STATES MAGISTRATE JUDGE
14    WARDEN, FCI LOMPOC,                         )
                                                  )
15                        Respondent.             )
                                                  )
16

17          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18    records on file, and the Report and Recommendation of the United States Magistrate
19    Judge. Petitioner has filed Objections, and Respondent has filed a Response to the
20    Objections. The Court has conducted a de novo review of those portions of the Report and
21    Recommendation to which Petitioner has objected.
22          Petitioner objects that the Magistrate Judge did not address certain alleged issues
23    relating to his conditions of confinement at FCI Lompoc during the ongoing COVID-19
24    pandemic, which Petitioner raised in a “Memorandum in Support of 2241, Citation of
25    Additional New Court Rulings,” filed August 7, 2020 (the “Supplemental Memo”).
26    Petitioner’s contentions in the Supplemental Memo are wholly unrelated to the three
27    grounds raised in the Petition regarding Petitioner’s underlying convictions and sentence.
28
     Case 2:19-cv-05752-CJC-JEM Document 28 Filed 09/23/20 Page 2 of 2 Page ID #:318



1     They have no bearing on the Magistrate Judge’s findings and recommendations as
2     contained in the Report and Recommendation.1
3            The Court overrules Petitioner’s Objections and accepts the findings and
4     recommendations of the Magistrate Judge.
5            IT IS ORDERED that: (1) Petitioner’s Motion to Stay is denied; (2) Respondent’s
6     Motion to Dismiss the Petition is granted; and (2) Judgment shall be entered dismissing this
7     action with prejudice.
8

9

10    DATED: September 23, 2020
                                                                 CORMAC J. CARNEY
11
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
        1
          As explained more fully in the Response, Petitioner’s claims in the Supplemental Memo also have
28    been or are being considered in other proceedings.
